Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 12, 2019

The Court of Appeals hereby passes the following order:

A19A1264. SCHAYES v. U.S. BANK NATIONAL ASSOCIATION.

      On February 6, 2019, we granted Susan Schayes an extension of time to file her
brief of appellant, setting February 18, 2019, as the new due date. Three weeks have
passed since this deadline, and Schayes has not filed a brief. Accordingly, her appeal
is hereby DISMISSED. See Court of Appeals Rule 23 (a).

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 03/12/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.